The opinion of the court was delivered by
Garrison, J.
The complaint of the overseer failed to set forth that, by reason of the alleged desertion, the family of the defendant might become. chargeable to the township. Such an allegation is essential to the jurisdiction of the justice. Gedney v. Dey, 15 Vroom 576.
*635Objection to jurisdiction upon this ground was made at the opening of the trial below, and, before going into the merits; it is, therefore, up now as a reason for setting aside the justice’s order.
The proceedings are reversed.